Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed with RCE on 02/16/2021:
Claims 1-20 have been examined.
Claims 1-3, 5-10, 12-13 and 15-20 have been amended by Applicant.
Claims 1-20 have been allowed.


Response to Amendment
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Zande (Pub. No.: CN 104057956A) taken either individually or in combination with other prior art of Kojima (Pub. No.: US 2017/0368936A1), who describe display systems and methods for autonomous vehicles for automatically controlling operation of a vehicle; the control system that includes an exterior sensor for sensing the environment outside the vehicle; a processor in communication with the exterior sensor and configured to calculate a driving plan of the vehicle based at least partially on the sensed environment outside the vehicle; the processor also configured to calculate a confidence level of the driving plan of the vehicle based at least partially on the sensed environment around the vehicle; the control system that also includes a display in communication with the processor and configured to receive data from the processor and display a representation of at least one of the driving plan and the confidence level.

In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Tauchi (Pub. No.: US 2011/0128139A1) taken either individually or in combination with other prior art of Sarkar (Pub. No.: US 2006/0015221A1), Kobana (Pub. No.: US 

In regards to claims 1-20, Zande (Pub. No.: CN 104057956A) and Tauchi (Pub. No.: US 2011/0128139A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
providing information to at least one input/output (I/O) device inside the vehicle that outputs the information as a set of alerts of an upcoming transition from operating the vehicle in the autonomous mode to a manual mode, and the information outputted includes an alert indicative of a user action to perform inside the vehicle as user preparation to take over control of the vehicle / displaying one or more visual alerts on the one or more display devices to alert the user of an upcoming transition from operating the vehicle in the autonomous mode to a manual mode, wherein the one or more visual alerts displayed includes a visual alert indicative of an action for the user to perform as preparation for the user to take over control of the vehicle; 
determining whether the user action has been performed; and 
in response to determining the user action has been performed, updating the information outputted to include another alert indicative of another user action to perform inside the vehicle as user confirmation .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662